THERESA WRIGHT, EXECUTRIX OF THE ESTATE OF RAYMOND WRIGHT AND IN HER OWN RIGHT
v.
ALLIED SIGNAL, INC., ASTEN GROUP, INC., A.W. CHESTERTON INC., BORWARNER CORP., CERTAIN-TEED CORP., CHRYSLER CORP., CRANE CO., CRANE PACKING, CROWN CORK & SEAL CO., INC., FORD MOTOR CO., FOSTER WHEELER CORP., GARLOCK, INC., GENERAL ELECTRIC CO., GENERAL MOTORS CORP., GOULD PUMPS, INC., GREEN TWEED & CO., INC., HOPEMAN BROTHERS, INC., METROPOLITAN LIFE INSURANCE CO., NOSROC CORP., OWENS-ILLINOIS, INC., PARS MANUFACTURING CO., PECORA CORP., PEP BOYS, RAPID AMERICAN CORP., RILEY STOKER CORP., SELBY BATTERSBY, UNION CARBIDE CORP., WESTINGHOUSE ELECTRIC CORP., WEIL McLAIN CO.
PETITION OF: ASTEN JOHNSON, INC.
No. 33 EAL 2009.
Supreme Court of Pennsylvania, Eastern District.
August 28, 2009.

ORDER
PER CURIAM.
AND NOW, this 28th day of August, 2009, the Petition for Allowance of Appeal is DENIED, and Petitioner's Application for Stay is DENIED as moot.